
	
		II
		111th CONGRESS
		1st Session
		S. 779
		IN THE SENATE OF THE UNITED STATES
		
			April 1, 2009
			Mr. Lautenberg
			 introduced the following bill; which was read twice and referred to the
			 Committee on Environment and Public
			 Works
		
		A BILL
		To amend titles 23 and 49, United States Code, to modify
		  provisions relating to the length and weight limitations for vehicles operating
		  on Federal-aid highways, and for other purposes.
	
	
		1.Short titleThis Act may be cited as the
			 Safe Highways and Infrastructure
			 Preservation Act.
		2.Operation of
			 restricted property-carrying units on National Highway System
			(a)Definition of
			 restricted property-carrying unitSection 31111(a) of title 49,
			 United States Code, is amended by adding at the end the following:
				
					(5)Restricted
				property-carrying unitThe term restricted
				property-carrying unit means any trailer, semitrailer, container, or
				other property-carrying unit that is longer than 53
				feet.
					.
			(b)Prohibition on
			 operation of restricted property-carrying units
				(1)In
			 generalSection 31111(b)(1) of title 49, United States Code, is
			 amended by striking subparagraph (C) and inserting the following:
					
						(C)allows operation on any segment of the
				National Highway System, including the Interstate System, of a restricted
				property-carrying unit unless the operation is specified on the list published
				under subsection
				(h);
						.
				(2)Effective
			 dateThe amendment made by paragraph (1) shall take effect on the
			 date that is 270 days after the date of enactment of this Act.
				(c)LimitationsSection
			 31111 of title 49, United States Code, is amended by adding at the end the
			 following:
				
					(h)Restricted
				property-carrying units
						(1)Applicability of
				prohibition
							(A)In
				generalNotwithstanding subsection (b)(1)(C), a restricted
				property-carrying unit may continue to operate on a segment of the National
				Highway System if the operation of the unit is specified on the list published
				under paragraph (2).
							(B)Applicability of
				State laws and regulationsAll operations specified on the list
				published under paragraph (2) shall continue to be subject to all State laws
				(including regulations), limitations, and conditions, including
				routing-specific, commodity-specific, and configuration-specific designations
				and all other restrictions, in effect as of June 1, 2008.
							(C)Firefighting
				unitsSubsection (b)(1)(C) shall not apply to the operation of a
				restricted property-carrying unit that is used exclusively for
				firefighting.
							(2)Listing of
				restricted property-carrying units
							(A)In
				generalNot later than 60 days after the date of enactment of
				this subsection, the Secretary shall initiate a proceeding to determine and
				publish a list of restricted property-carrying units that were authorized by
				State officials pursuant to State law (including a regulation) as of June 1,
				2008, and in actual and lawful operation on a regular or periodic basis
				(including seasonal operations) on or before June 1, 2008.
							(B)LimitationA
				restricted property-carrying unit may not be included on the list published
				under subparagraph (A) on the basis that a State law (including a regulation)
				could have authorized the operation of the unit as of a prior date by permit or
				otherwise.
							(C)Publication of
				final listNot later than 270 days after the date of enactment of
				this subsection, the Secretary shall publish a final list of restricted
				property-carrying units described in subparagraph (A).
							(D)UpdatesThe
				Secretary shall update the list published under subparagraph (C) as necessary
				to reflect new designations made to the National Highway System.
							(3)Applicability of
				prohibitionThe prohibition established by subsection (b)(1)(C)
				shall—
							(A)apply to any new
				designation made to the National Highway System; and
							(B)remain in effect
				on those portions of the National Highway System that cease to be designated as
				part of the National Highway System.
							(4)Limitation on
				statutory constructionNothing in this subsection prevents a
				State from further restricting in any manner or prohibiting the operation of a
				restricted property-carrying unit, except that any such restriction or
				prohibition shall be consistent with this section and sections 31112 through
				31114.
						.
			(d)EnforcementThe
			 second sentence of section 141(a) of title 23, United States Code, is amended
			 by striking section 31112 and inserting sections 31111
			 and 31112.
			3.Operation of
			 longer combination vehicles on National Highway System
			(a)In
			 generalSection 31112 of title 49, United States Code, is
			 amended—
				(1)by
			 redesignating subsections (f) and (g) as subsections (g) and (h), respectively;
			 and
				(2)by inserting after
			 subsection (e) the following:
					
						(f)National Highway
				System
							(1)In
				generalA State may not allow, on a segment of the National
				Highway System that is not covered under subsection (b) or (c), the operation
				of a commercial motor vehicle combination (except a vehicle or load that cannot
				be dismantled easily or divided easily and that has been issued a special
				permit under applicable State law) with more than 1 property-carrying unit (not
				including the truck tractor) the property-carrying units of which are more
				than—
								(A)the maximum
				combination trailer, semitrailer, or other type of length limitation allowed by
				law (including a regulation) of that State as of June 1, 2008; or
								(B)the length of the
				property-carrying units of those commercial motor vehicle combinations, by
				specific configuration, in actual and lawful operation on a regular or periodic
				basis (including continuing seasonal operation) in that State on or before June
				1, 2008.
								(2)Additional
				limitations
								(A)Applicability of
				State restrictions
									(i)In
				generalSubject to clause (ii), a commercial motor vehicle
				combination the operation of which in a State is not prohibited under paragraph
				(1) may continue to operate in the State on highways described in paragraph (1)
				only in compliance with all State laws (including regulations), limitations,
				and conditions, including routing-specific and configuration-specific
				designations, and all other restrictions in effect in the State as of June 1,
				2008.
									(ii)Minor
				adjustmentsSubject to regulations promulgated by the Secretary
				under subsection (h), a State may make minor adjustments of a temporary and
				emergency nature to route designations and vehicle operating restrictions in
				effect as of June 1, 2008, for specific safety purposes and road
				construction.
									(B)Additional State
				restrictionsNothing in this subsection prevents a State from
				further restricting in any manner or prohibiting the operation of a commercial
				motor vehicle combination subject to this section, except that such a
				restriction or prohibition shall be consistent with this section and sections
				31113(a), 31113(b), and 31114.
								(C)Minor
				adjustments
									(i)In
				generalA State making a minor adjustment of a temporary and
				emergency nature in accordance with subparagraph (A)(ii) or further restricting
				or prohibiting the operation of a commercial motor vehicle combination in
				accordance with subparagraph (B) shall advise the Secretary of the action not
				later than 30 days after the date on which the State takes the action.
									(ii)PublicationThe
				Secretary shall publish a notice of an action taken by a State under clause (i)
				in the Federal Register.
									(3)List of State
				length limitations
								(A)State
				submissions
									(i)In
				generalNot later than 60 days after the date of enactment of
				this subparagraph, each State shall submit to the Secretary for publication a
				complete list of State length limitations applicable to commercial motor
				vehicle combinations operating in the State on the highways described in
				paragraph (1), including the applicable State laws (including regulations)
				associated with the length limitations.
									(ii)Failure to
				submitIf a State does not submit the information required by
				clause (i), the Secretary shall compile and file the information on behalf of
				the State.
									(B)Publication of
				interim listThe Secretary shall—
									(i)not later than 90
				days after the date of enactment of this subparagraph, publish an interim list
				in the Federal Register consisting of all information submitted under
				subparagraph (A);
									(ii)review for
				accuracy all information submitted by a State under subparagraph (A);
				and
									(iii)solicit and
				consider public comment on the accuracy of the information.
									(C)LimitationA
				law (including a regulation) may not be included on the list submitted by a
				State or published by the Secretary merely because the law authorized, or could
				have authorized, by permit or otherwise, the operation of commercial motor
				vehicle combinations not in actual operation on a regular or periodic basis on
				or before June 1, 2008.
								(D)Publication of
				final list
									(i)In
				generalNot later than 270 days after the date of enactment of
				this subparagraph, except as revised under this subparagraph or subparagraph
				(E), a final version of the list described in subparagraph (B) shall be
				published in the Federal Register.
									(ii)RevisionsIn
				publishing the final list, the Secretary shall make any revisions necessary to
				correct inaccuracies identified under subparagraph (B).
									(iii)Prohibition
				on operationAfter publication of the final list, commercial
				motor vehicle combinations prohibited under paragraph (1) may not operate on a
				highway described in paragraph (1) except as published on the list.
									(E)Inaccuracies
									(i)In
				generalOn the motion of the Secretary or on request by any
				person (including a State), the Secretary shall review the list published under
				subparagraph (D).
									(ii)DeterminationIf
				the Secretary determines that there is reason to believe a mistake was made in
				the accuracy of the list, the Secretary shall—
										(I)begin a
				proceeding to determine whether a mistake was made; and
										(II)if the Secretary
				makes an affirmative determination, publish the appropriate
				correction.
										.
				(b)Conforming
			 amendmentsSection 31112 of title 49, United States Code, is
			 amended—
				(1)in subsection
			 (d)(1), in the second sentence, by striking subsection (g)(2) of this
			 section and inserting subsection (h)(2);
				(2)in subsection
			 (g)(1) (as redesignated by subsection (a)) by inserting or
			 127A(e) after 127(d);
				(3)in subsection
			 (g)(3) (as redesignated by subsection (a)) by inserting (or June 1,
			 2008, with respect to highways described in subsection (f)(1)) after
			 June 2, 1991; and
				(4)in paragraph
			 (h)(2) (as redesignated by subsection (a))—
					(A)by striking
			 Not later than June 15, 1992, the Secretary and inserting
			 The Secretary; and
					(B)by striking
			 of this section and inserting or (f).
					4.Termination of
			 determinations of grandfathered rights
			(a)In
			 generalSection 127 of title 23, United States Code, is amended
			 by adding at the end the following:
				
					(i)Grandfathered
				rights
						(1)Definition of Interstate weight
				limitIn this subsection, the
				term Interstate weight limit means the 80,000-pound gross vehicle
				weight limitation, the 20,000-pound single axle weight limitation (including
				enforcement tolerances), the 34,000-pound tandem axle weight limitation
				(including enforcement tolerances), and the overall maximum gross weight
				(including enforcement tolerances) limitation on a group of 2 or more
				consecutive axles produced by application of the formula under subsection
				(a).
						(2)LimitationAfter
				the 270-day period beginning on the date of enactment of this subsection, a
				State may not allow, on a segment of the Interstate System, the operation of a
				vehicle or combination (other than a longer combination vehicle) exceeding an
				Interstate weight limit unless the operation is specified on the list published
				under paragraph (3).
						(3)List of vehicles
				and combinations
							(A)ProceedingNot
				later than 60 days after the date of enactment of this subsection, the
				Secretary shall initiate a proceeding to determine and publish a list of
				vehicles and combinations (other than longer combination vehicles) otherwise
				exceeding an Interstate weight limit that the Department of Transportation, any
				other Federal agency, or a State has determined, on or before June 1, 2008,
				could have been or could be lawfully operated within the State—
								(i)on
				July 1, 1956;
								(ii)in the case of
				the overall gross weight of any group of 2 or more consecutive axles, on
				January 4, 1975; or
								(iii)under a special
				rule applicable to a State under subsection (a).
								(B)Limitations
								(i)Actual and
				lawful operations requiredAn operation of a vehicle or
				combination may be included on the list published under subparagraph (A) only
				if the vehicle or combination was in actual and lawful operation in the State
				on a regular or periodic basis on or before June 1, 2008.
								(ii)State authority
				not sufficientAn operation of a vehicle or combination may not
				be included on the list published under subparagraph (A) on the basis that a
				State law (including a regulation) could have authorized the operation of the
				vehicle or combination as of a prior date by permit or otherwise.
								(C)Publication of
				final listNot later than 270 days after the date of enactment of
				this subsection, the Secretary shall publish a final list of vehicles and
				combinations described in subparagraph (A).
							(4)Limitation on
				effect of subsectionNothing in this subsection prevents a State
				from reducing the gross vehicle weight limitation, the single and tandem axle
				weight limitations, or the overall maximum gross weight on a group of 2 or more
				consecutive axles applicable to portions of the Interstate System in the State
				for operations on the list published under paragraph (3)(C), but in no event
				may any such reduction result in a limitation that is less than an Interstate
				weight limit.
						(5)Applicability of
				existing requirementsAll vehicles and combinations included on
				the list published under paragraph (3) shall be subject to all
				routing-specific, commodity-specific, and weight-specific designations in
				effect in a State as of June 1,
				2008.
						.
			(b)Conforming
			 amendmentSection 127(a)(4) of of title 23, United States Code,
			 is amended by striking the State determines.
			5.Nondivisible load
			 proceedingSection 127 of
			 title 23, United States Code (as amended by section 4), is amended by adding at
			 the end the following:
			
				(j)Nondivisible
				loads
					(1)Statement of policyThe purpose of this subsection is to
				promote conformity with Interstate weight limits to preserve publicly funded
				infrastructure and protect motorists by limiting maximum vehicle weight on key
				portions of the Federal-aid highway system.
					(2)ProceedingNot
				later than 60 days after the date of enactment of this subsection, the
				Secretary shall initiate a proceeding to define the term vehicles and
				loads that cannot be easily dismantled or divided as used in subsection
				(a) and section 31112 of title 49.
					(3)List of
				commodities
						(A)In
				generalThe definition developed under subparagraph (A) shall
				include a list of commodities (or classes or types of commodities) that do not
				qualify as nondivisible loads.
						(B)LimitationThe
				list of commodities developed under paragraph (2) shall not be interpreted to
				be a comprehensive list of commodities that do not qualify as nondivisible
				loads.
						(4)RegulationsThe
				Secretary shall—
						(A)not later than
				270 days after the date of enactment of this subsection, promulgate final
				regulations setting forth the determination of the Secretary made under
				paragraph (2); and
						(B)update the
				regulations, as necessary.
						(5)ApplicabilityRegulations
				promulgated under paragraph (4) shall apply to all vehicles and loads operating
				on the National Highway System.
					(6)State
				requirementsA State may establish any requirement that is not
				inconsistent with regulations promulgated under paragraph
				(3).
					.
		6.Waivers of weight
			 limitations during periods of national emergencySection 127 of title 23, United States Code
			 (as amended by section 5), is amended by adding at the end the
			 following:
			
				(k)Waivers during
				periods of national emergency
					(1)In
				generalNotwithstanding any other provision of this section or
				section 127A, the Secretary, in consultation with the Secretary of Defense, may
				waive or limit the application of any vehicle weight limit established under
				this section or section 127A with respect to a highway route during a period of
				national emergency in order to respond to the effects of the national
				emergency.
					(2)ApplicabilityEmergency
				limits established under paragraph (1) shall preempt any inconsistent State
				vehicle weight
				limits.
					.
		7.Vehicle weight
			 limitations—National Highway System
			(a)In
			 generalChapter 1 of title 23, United States Code, is amended by
			 inserting after section 127 the following:
				
					127A.Vehicle weight limitations—National Highway
				System
						(a)DefinitionsIn
				this section:
							(1)Interstate
				weight limitThe term Interstate weight limit has
				the meaning given the term in section 127(i).
							(2)Longer
				combination vehicleThe term longer combination
				vehicle has the meaning given the term in section 127(d).
							(b)Non-Interstate
				highways on NHS
							(1)In
				generalAfter the 270-day period beginning on the date of
				enactment of this section, any Interstate weight limit that applies to vehicles
				and combinations (other than longer combination vehicles) operating on the
				Interstate System in a State under section 127 shall also apply to vehicles and
				combinations (other than longer combination vehicles) operating on
				non-Interstate segments of the National Highway System in the State unless the
				segments are subject to lower State weight limits as provided for under
				subsection (e).
							(2)Existing
				highways
								(A)In
				generalNotwithstanding paragraph (1), in the case of a
				non-Interstate segment of the National Highway System that is open to traffic
				on June 1, 2008, a State may allow the operation of any vehicle or combination
				(other than a longer combination vehicle) on the segment that the Secretary
				determines under subsection (c) could be lawfully operated on the segment as of
				June 1, 2008.
								(B)Applicability of
				State laws and regulationsAll operations described in
				subparagraph (A) shall continue to be subject to all State laws (including
				regulations), limitations, and conditions, including routing-specific,
				commodity-specific, and configuration-specific designations and all other
				restrictions, in effect as of June 1, 2008.
								(3)New
				highwaysSubject to subsection (e)(1), the gross vehicle weight
				limitations and axle loading limitations applicable to all vehicles and
				combinations (other than longer combination vehicles) on a non-Interstate
				segment of the National Highway System that is not open to traffic on June 1,
				2008, shall be the Interstate weight limit.
							(c)Listing of
				vehicles and combinations
							(1)In
				generalThe Secretary shall initiate a proceeding to determine
				and publish a list of vehicles and combinations (other than longer combination
				vehicles), otherwise exceeding an Interstate weight limit, that could be
				lawfully operated on a non-Interstate segment of the National Highway System as
				of June 1, 2008.
							(2)RequirementsIn
				publishing a list of vehicles and combinations under paragraph (1), the
				Secretary shall identify—
								(A)the gross vehicle
				weight limitations and axle loading limitations in each State applicable, as of
				June 1, 2008, to vehicles and combinations (other than longer combination
				vehicles) on non-Interstate segments of the National Highway System; and
								(B)operations of
				vehicles and combinations (other than longer combination vehicles), exceeding
				State gross vehicle weight limitations and axle loading limitations identified
				under subparagraph (A), that were in actual and lawful operation on a regular
				or periodic basis (including seasonal operations) as of June 1, 2008.
								(3)LimitationAn
				operation of a vehicle or combination may not be included on the list published
				under paragraph (1) on the basis that a State law (including a regulation)
				could have authorized the operation on a prior date by permit or
				otherwise.
							(4)Publication of
				final listNot later than 270 days after the date of enactment of
				this section, the Secretary shall publish a final list of vehicles and
				combinations described in paragraph (1).
							(5)UpdatesThe
				Secretary shall update the list published under paragraph (4) as necessary to
				reflect new designations made to the National Highway System.
							(d)Applicability of
				limitationsThe limitations established by subsection (b)
				shall—
							(1)apply to any new
				designation made to the National Highway System; and
							(2)remain in effect
				on those non-Interstate highways that cease to be designated as part of the
				National Highway System.
							(e)Limitations on
				statutory construction
							(1)State
				enforcement of more restrictive weight limitsNothing in this
				section prevents a State from maintaining or imposing a weight limitation that
				is more restrictive than the Interstate weight limit on vehicles or
				combinations (other than longer combination vehicles) operating on a
				non-Interstate segment of the National Highway System.
							(2)State actions to
				reduce weight limitsNothing in this section prevents a State
				from reducing the gross vehicle weight limitation, single or tandem axle weight
				limitations, or the overall maximum gross weight on 2 or more consecutive axles
				of the State on any non-Interstate segment of the National Highway
				System.
							(f)Longer
				combination vehicles
							(1)Prohibition
								(A)In
				generalAfter the 270-day period beginning on the date of
				enactment of this section, a longer combination vehicle may continue to operate
				on a non-Interstate segment of the National Highway System only if the
				operation of the longer combination vehicle configuration type was—
									(i)authorized by
				State officials pursuant to State law (including a regulation) as of June 1,
				2008; and
									(ii)in actual and
				lawful operation on a regular or periodic basis (including seasonal operations)
				on or before June 1, 2008.
									(B)Applicability of
				State laws and regulationsAll operations described in
				subparagraph (A) shall continue to be subject to all State laws (including
				regulations), limitations, and conditions, including routing-specific,
				commodity-specific, and configuration-specific designations and all other
				restrictions, in effect as of June 1, 2008.
								(2)Listing of
				vehicles and combinations
								(A)In
				generalNot later than 60 days after the date of enactment of
				this section, the Secretary shall initiate a proceeding to determine and
				publish a list of longer combination vehicles that could be lawfully operated
				on non-Interstate segments of the National Highway System as of June 1,
				2008.
								(B)LimitationA
				longer combination vehicle may not be included on the list published under
				subparagraph (A) on the basis that a State law (including a regulation) could
				have authorized the operation of the vehicle on a prior date by permit or
				otherwise.
								(C)Publication of
				final listNot later than 270 days after the date of enactment of
				this section, the Secretary shall publish a final list of longer combination
				vehicles described in subparagraph (A).
								(D)UpdatesThe
				Secretary shall update the list published under subparagraph (C) as necessary
				to reflect new designations made to the National Highway System.
								(3)Limitation on
				statutory constructionNothing in this subsection prevents a
				State from further restricting in any manner or prohibiting the operation of a
				longer combination vehicle, except that any such restriction or prohibition
				shall be consistent with section 127 of this title and sections 31112 through
				31114 of title 49, United States Code.
							(g)Model schedule
				of fines
							(1)In
				generalThe Secretary, in consultation with the States, shall
				establish a model schedule of fines to be assessed for violations of this
				section.
							(2)PurposesThe
				purposes of the schedule of fines shall be—
								(A)to ensure that
				fines are sufficient to deter violations of this section; and
								(B)to permit States
				to recover costs associated with damage caused to the National Highway System
				by the operation of vehicles.
								(3)Adoption by
				StatesThe Secretary shall encourage, but not require, States to
				adopt the schedule of
				fines.
							.
			(b)Enforcement of
			 requirementsSection 141(a) of title 23, United States Code, is
			 amended in the first sentence—
				(1)by striking
			 the Federal-aid primary system, the Federal-aid urban system, and the
			 Federal-aid secondary system, including the Interstate System and
			 inserting the National Highway System, including the Interstate
			 System,; and
				(2)by striking
			 section 127 and inserting sections 127 and
			 127A.
				(c)Conforming
			 amendmentThe analysis for title 23, United States Code, is
			 amended by inserting after the item relating to section 127 the
			 following:
				
					
						127A. Vehicle weight limitations—National
				Highway
				System.
					
					.
			
